DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hyun, US 2012/0144812.

Regarding Claim 1
Hyun discloses a mixer assembly (10) for an exhaust system comprising: an inner wall surface (W, annotated Figure 4A of Hyun below); and a flow diverter (50) including a flow directing surface (S, annotated Figure 4A of Hyun below) spaced apart from the inner wall surface (W) to provide an exhaust gas inlet area, and wherein the flow directing surface (S) terminates at a distal end (D, annotated Figure 4A of Hyun below) that is spaced apart from the inner wall surface (W) to provide an orifice between the 

    PNG
    media_image1.png
    483
    544
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 4A of Hyun

Regarding Claim 2
Hyun discloses the system as rejected in Claim 1 above. Hyun further discloses that the flow directing surface (S) includes a first wall portion (P1, annotated Figure 4A of Hyun below) that extends outwardly from the inner wall surface (S) and a second wall portion (P2, annotated Figure 4A of Hyun below) that extends transversely from the first wall portion (P1) to terminate at the distal end (D) which is spaced apart from the inner wall surface (S) by a gap to provide the orifice (Hyun, Annotated Figure 4A below).

    PNG
    media_image2.png
    497
    516
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 4A of Hyun

Regarding Claim 3
	Hyun discloses the system as rejected in Claims 1 and 2 above. Hyun further discloses an inlet baffle (70) with at least one inlet opening that directs exhaust gas flow into the exhaust gas inlet area between the inner wall surface (W) and the flow directing surface (S) (Hyun, [0070], Figure2 and Annotated Figure 4A above). 

	Regarding Claim 4
	Hyun discloses the system as rejected in Claims 1-3 above. Hyun further discloses a cone (15) having a cone inlet (at injector (30)) that receives injected fluid spray to mix with exhaust gas flow 

	Regarding Claim 5
	Hyun discloses the system as rejected in Claim 1 above. Hyun further discloses an outer housing (H, annotated Figure 4A of Hyun below) defining an internal cavity that receives engine exhaust gases and an inner wall (W, annotated Figure 4A of Hyun below) positioned within the internal cavity and spaced inward of the outer housing (H), and wherein the inner wall (W) defines the inner wall surface (W) that faces the flow directing surface (S) (Hyun, [0054] [0058] and [0070], Annotated Figure 4A 
below).

    PNG
    media_image3.png
    404
    459
    media_image3.png
    Greyscale

Figure 3: Annotated Figure 4A of Hyun

Regarding Claim 6

	As the outer housing (H) (which is a curved housing surface) is the outer surface of the dosing main body (10), the inner wall (W) is spaced radially inwardly of the curved housing surface by a distance equal to the thickness of the dosing main body (10).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, US 2012/0144812, in view of Alano et al., US 2017/0082007.

Regarding Claim 7
Hyun discloses the system as rejected in Claims 1 and 5-6 above. Hyun further discloses an inlet baffle (70) supported by an upstream end of the outer housing (H, Figure 3 above), and a cone (15) having a cone inlet (at (30)) configured to receive injected fluid spray and a cone outlet that directs fluid spray into the internal cavity, and wherein the inlet baffle (70) includes at least one first opening that directs exhaust gas into the exhaust gas inlet area (Hyun, [0056] [0060] [0070] and [0078], Figure 3 above).

Alano teaches a vehicle exhaust component assembly comprising a mixer (30) with an inlet baffle (80) including a large inlet opening (82), a plurality of openings (90, 90a-90c) that direct a small portion of exhaust gas away from the primary flow path and toward an outer surface (64) of the cone (58), and a plurality of perforations, slots, or additional inlet openings (84); an outlet baffle (81) at a downstream end of the mixer (30); and a cone (58) positioned between the inlet and outlet baffles (80, 81) and is configured such that a portion of the exhaust gas provided from inlet openings (90, 90a-90c) mixes with the injection spray (provided at (54)) prior to exiting the cone outlet (62) (Alano, [0027]-[0028] [0031] and [0033], Figures 3, 5, 8-9), and therefore a mixture of exhaust gas and fluid spray is directed into the internal cavity from the cone outlet. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hyun so that the inlet baffle includes a plurality of inlet openings, an outlet baffle supported by a downstream end of the mixer housing, that the injection cone directs a mixture of injected fluid spray and exhaust gas into the internal cavity, and that the exhaust gas flow mixes with the mixture of injected fluid spray and exhaust gas exiting the cone outlet, as is taught by Alano as being well known in the art in order to prevent axial direction flowing of the exhaust gas to improve the straightness of a reducing agent that is injected from the injector. Therefore the combination of Hyun and Alano teaches a cone positioned between the inlet and outlet baffles in which exhaust gas is mixed with the injection spray prior to exiting the cone outlet, so that the exhaust gas flowing along the inner wall surface mixes with the injected fluid spray and exhaust gas exiting the cone outlet. 

Regarding Claim 8
Hyun and Alano teach the system as rejected in Claims 1 and 5-7 above. Alano further teaches that the inlet baffle (80) includes: a large inlet opening (82) (first inlet opening) that receives the majority of the exhaust gas and is configured to initiate the swirling motion; a plurality of perforations, slots, or additional inlet openings (84) that direct the remaining exhaust gas into the internal cavity to ensure optimal homogenization of exhaust gases and reduce back pressure; and one or more openings (90) (second opening) that direct a small portion of exhaust gas away from the primary flow path and toward an outer surface (64) of the cone (58) (Alano, [0038]-[0029], Figures 3 and 8-9). Therefore the portion of exhaust gas provided to the large inlet opening (first inlet opening) is greater than the amount of exhaust gas provided to the openings (second opening). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hyun/Alano such that the plurality of inlet openings include a first inlet opening, a second inlet opening and a plurality of inlet openings, as is taught by Alano as being well known in the art in order to initiate swirling of the exhaust gas and ensure optimal homogenization of the exhaust gas and reduce back pressure. 

Regarding Claim 9
Hyun and Alano teach the system as rejected in Claims 11 and 13 above. Alano further teaches that the plurality of perforations, slots, or additional openings (84) (third openings) includes at least one scoop opening (SC, Figure 4 below), and a plurality of secondary openings (TH, Figure 4 below) that are smaller than the large inlet opening (82) (first inlet opening) and openings (90) (second opening) (Alano, Figure 4 below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hyun/Alano such that the plurality of inlet openings include a 

Regarding Claim 10
Hyun and Alano teach the system as rejected in claims 1 and 5-7 above. Hyun further discloses that the exhaust gas flow exiting the orifice is free from injected spray (Hyun, [0060] and [0078], Figure 4A). Therefore, the combination of Hyun and Alano teaches that the exhaust gas flow exiting the orifice mixes with the mixture of exhaust gas and spray exiting the cone outlet. 

Regarding Claim 11
Hyun discloses a vehicle exhaust component assembly comprising: a mixer housing (H, Figure 3 above) defining an internal cavity and surrounding a mixer center axis, wherein the mixer housing (H) has an inner wall surface (W, Figure 3 above) (interior wall of the dosing main body (10)); an inlet baffle (70) supported by an upstream end of the mixer housing (H, Figure 3 above), wherein the inlet baffle (70) includes an inlet opening; an injection cone (15) having a cone inlet (at (30)) configured to receive injected fluid spray and a cone outlet to direct injected fluid spray into the internal cavity (Hyun, Figure 3 above); and a flow diverter (50) including a flow directing surface (S, Figure 3 above) spaced apart from the inner wall surface (W) to provide an exhaust gas inlet area that receives exhaust gas from the inlet opening and which is free from injected fluid spray, and wherein the flow directing surface (S) terminates at a distal end (D, Figure 3 above) that is spaced apart from the inner wall surface (W) to provide an orifice between the distal end (D) and the inner wall surface (W) that accelerates exhaust gas flow through the orifice and directs the exhaust gas flow to flow along the inner wall surface (W) to mix 
However, Hyun does not disclose that the inlet baffle includes a plurality of inlet openings, an outlet baffle supported by a downstream end of the mixer housing wherein the outlet baffle includes at least one outlet opening, that the injection cone is positioned between the inlet and outlet baffles and directs a mixture of injected fluid spray and exhaust gas into the internal cavity, and that the exhaust gas flow mixes with the mixture of injected fluid spray and exhaust gas exiting the cone outlet. 
Alano teaches a vehicle exhaust component assembly comprising a mixer (30) with an inlet baffle (80) including a large inlet opening (82) and a plurality of perforations, slots, or additional inlet openings (84); an outlet baffle (81) at a downstream end of the mixer (30), wherein the outlet baffle (81) includes at least one outlet opening; and a cone (58) positioned between the inlet and outlet baffles (80, 81) and is configured such that a portion of the exhaust gas mixes with the injection spray (provided at (54)) prior to exiting the cone outlet (62) (Alano, [0027]-[0028] [0031] and [0033], Figures 3, 5, 8-9). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hyun so that the inlet baffle includes a plurality of inlet openings, an outlet baffle supported by a downstream end of the mixer housing wherein the outlet baffle includes at least one outlet opening, that the injection cone is positioned between the inlet and outlet baffles and directs a mixture of injected fluid spray and exhaust gas into the internal cavity, and that the exhaust gas flow mixes with the mixture of injected fluid spray and exhaust gas exiting the cone outlet, as is taught by Alano as being well known in the art in order to prevent axial direction flowing of the exhaust gas to improve the straightness of a reducing agent that is injected from the injector. Therefore the combination of Hyun and Alano teaches a cone positioned between the inlet and outlet baffles in which exhaust gas is mixed with the injection spray prior to exiting the cone outlet, so that the exhaust 

Regarding Claim 12
Hyun and Alano teach the system as rejected in Claim 11 above. Hyun further discloses that the housing (H, Figure 3 above) comprises an outer wall that extends completely around the mixer center axis and an inner wall (W, Figure 3 above) that is spaced radially inward of the outer wall and extends at least partially about the mixer center axis, and wherein the inner wall (W) provides the inner wall surface (W) that faces the mixer center axis (Hyun, [0061] and [0071], Figure 3 above). 

Regarding Claim 13
Hyun and Alano teach the system as rejected in Claim 11 above. Alano further teaches that the inlet baffle (80) includes: a large inlet opening (82) (first inlet opening) that receives the majority of the exhaust gas and is configured to initiate the swirling motion; a plurality of perforations, slots, or additional inlet openings (84) that direct the remaining exhaust gas into the internal cavity to ensure optimal homogenization of exhaust gases and reduce back pressure; and one or more openings (90) (second opening) that direct a small portion of exhaust gas away from the primary flow path and toward an outer surface (64) of the cone (58) (Alano, [0038]-[0029], Figures 3 and 8-9). Therefore the portion of exhaust gas provided to the large inlet opening (first inlet opening) is greater than the amount of exhaust gas provided to the openings (second opening). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hyun/Alano such that the plurality of inlet openings include a first inlet opening, a second inlet opening and a plurality of inlet openings, as is taught by Alano as being well 

Regarding Claim 14
Hyun and Alano teach the system as rejected in Claims 11 and 13 above. Alano further teaches that the plurality of perforations, slots, or additional openings (84) (third openings) includes at least one scoop opening (SC, annotated Figure 3 of Alano below), and wherein any other third openings (TH, annotated Figure 3 of Alano below) are smaller than the large inlet opening (82) (first inlet opening) and openings (90) (second opening) (Alano, Annotated Figure 3 below). 

    PNG
    media_image4.png
    438
    459
    media_image4.png
    Greyscale

Figure 4: Annotated Figure 3 of Alano

Regarding Claim 15

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hyun/Alano such that the first and second openings are located adjacent an outer peripheral edge of the inlet baffle and are circumferentially spaced apart from each other, as is taught by Alano as being well known in the art in order to initiate swirling of the exhaust gas and ensure optimal homogenization of the exhaust gas (Alano, [0028]-[0029]). 

Regarding Claim 16
Hyun and Alano teach the system as rejected in Claim 11 above. Hyun further discloses that the flow directing surface (S, Figure 2 above) includes a first wall portion (P1, Figure 2 above) that extends outwardly from the inner wall surface (W, Figure 2 above) and a second wall portion (P2, Figure 2 above) that extends transversely from the first wall portion (P1) to terminate at the distal end (D, Figure 2 above) which is spaced apart from the inner wall surface (W) by a gap to define the orifice (Hyun, [0063] and [0073], Figure 2 above).

Regarding Claim 17
Hyun and Alano teach the system as rejected in Claims 11 and 16 above. Hyun further discloses that the first and second wall portions (P1, P2) cooperate to turn exhaust gas entering the exhaust gas inlet area at least ninety degrees prior to exiting the orifice (Hyun, Figure 2 above). 

Regarding Claim 18

	However, Hyun does not disclose that the injection spray mixes with the exhaust gas prior to exiting the cone outlet, so that the exhaust gas flowing along the inner wall surface mixes with the injected fluid spray and exhaust gas exiting the cone outlet.
	Alano teaches a mixer and doser cone assembly in which exhaust is provided to the cone (58) such that a portion of the exhaust gas mixes with the injection spray (provided at (54)) prior to exiting the cone outlet (62) (Alano, [0033], Figure 5). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hyun so that exhaust is provided to the cone such that a portion of the exhaust gas mixes with the injection spray prior to exiting the cone outlet, as is taught by Alano as being well known in the art in order to push injection spray droplets away from the doser tip and inner surface of the cone to avoid disruption of the injection spray and ensure efficient operation of the doser. Therefore the combination of Hyun and Alano teaches a cone in which exhaust gas is mixed with the injection spray prior to exiting the cone outlet, so that the exhaust gas flowing along the inner wall surface mixes with the injected fluid spray and exhaust gas exiting the cone outlet. 

	Regarding Claim 19
	Hyun and Alano teach the method as rejected in Claim 18 above. Hyun further discloses that the exhaust gas inlet area is free from injected fluid spray (Hyun, [0060], Figures 1-4B). 

	Regarding Claim 20
	Hyun and Alano teach the method as rejected in Claim 18 above. Hyun further discloses using the flow diverter (50) to turn exhaust gas flow entering the exhaust gas inlet area at least ninety degrees prior to exiting the orifice (Hyun, [0063], Figure 4A). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746